FILED
                            NOT FOR PUBLICATION                               AUG 08 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JUAN CASAS BANUELOS,                                No. 09-70446

              Petitioner,                           Agency No. A028-787-803

  v.
                                                    MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 6, 2014**
                               Pasadena, California

Before: KLEINFELD and CHRISTEN, Circuit Judges, and SEDWICK, District
Judge.***

       Juan Casas-Banuelos seeks review of his removal from the United States.

We dismiss the petition for want of jurisdiction.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable John W. Sedwick, District Judge for the U.S. District
Court for the District of Alaska, sitting by designation.
      Mr. Banuelos does not ask us to review the underlying 1992 deportation

order, which in any case, we lack jurisdiction to review because an appeal was not

timely filed. See Lee v. INS, 685 F.2d 343, 343–44 (9th Cir. 1982) (per curiam)

(dismissing for lack of jurisdiction because petition was untimely filed).



      Petitioner seeks review of the “wrongful reinstatement” of the 1992

deportation order. Petitioner is correct that we have limited jurisdiction over

reinstatement of deportation orders. See Garcia de Rincon v. Dep’t of Homeland

Sec., 539 F.3d 1133, 1137–38 (9th Cir. 2008). But we do not have a reinstatement

of deportation order here. The government is enforcing the 1992 deportation order

for the first time because Banuelos never left the country after the 1992 order was

issued.



      The government concedes that it incorrectly filled out the I-294 warning

letter it gave Mr. Banuelos, making it appear that he was found “to have reentered

the United States illegally.” The faulty form, however, does not change the legal

status of Mr. Banuelos’s removal, it merely misstated the consequences attached to

his removal. Cf. United States v. Ayala, 35 F.3d 423, 425 (9th Cir. 1994) (holding

that warning letter that incorrectly stated penalty for reentry did not violate due


                                           2
process); United States v. Perez-Torres, 15 F.3d 403, 406 (5th Cir. 1994)

(describing warning letter as “a document with no relevant legal force”). This

misstatement has been corrected by the government, eliminating the possibility of

prejudice should Mr. Banuelos reapply for entry to the United States.



      As Mr. Banuelos concedes, the government had authority to enforce the

1992 deportation order. And that is all it did here. Accordingly, the petition is

DISMISSED for lack of jurisdiction.




                                          3